Citation Nr: 9910324	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dysfunctional uterine bleeding.

2.  Entitlement to a compensable rating for a ganglion cyst 
of the left wrist.

3.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

4.  Entitlement to service connection for shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1993 to May 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1996 decision of the Department of 
Veterans Affairs (VA) New York Regional Office (RO) which 
granted service connection for dysfunctional uterine bleeding 
and a ganglion cyst of the left wrist, and assigned 10 
percent and noncompensable ratings thereto, respectively.  In 
addition, the RO denied her claims of service connection for 
a ganglion cyst of the right wrist and shin splints as not 
well grounded.  She appealed the RO determinations, including 
the initial disability ratings assigned by the RO.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted on the 
title page above, the claims folder is now in the 
jurisdiction of the Phoenix RO.


REMAND

In connection with her current appeal, the appellant 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO to be conducted in January 
1999.  By December 1998 letter sent to an address on West 
McDowell Street, the RO notified her of the time and date of 
the hearing.  However, the letter was returned by postal 
authorities as undeliverable, stamped "return to sender, no 
forwarding address."  The record shows that her 
representative then attempted to contact her by phone, but 
was unable to locate her as he had nor more current address.  
The next document of record, however, is a January 1999 
letter from the RO to the veteran at an address on "NW Grand 
Avenue" informing her that her appeal was being forwarded to 
the Board.  There is no indication that the latter letter was 
returned as undeliverable.

Thus, while the veteran failed to appear for the Travel Board 
hearing scheduled in January 1999, it was apparently because 
she did not receive notice of that hearing.  The U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals prior to March 1, 1999, hereinafter 
"theCourt") has held that "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his [or her] whereabouts."  If she does not, 
there is no burden on VA to turn up heaven and earth to find 
her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In that same case, however, the Court also advised that the 
burden is on VA to demonstrate that notice was sent to the 
appellant's "latest address of record," and that where a 
file discloses other possible and plausible addresses, an 
attempt must be made to locate the veteran at those alternate 
addresses.  Id. at 265.  Given that the record contains 
another plausible address for the veteran, the Board finds 
that another attempt should be made to schedule and notify 
her of the Travel Board hearing she has requested.  See 
38 C.F.R. § 20.704(b) (1998) (providing that a claimant is 
entitled to notification of a Board hearing), and 38 C.F.R. § 
20.904(a)(3) (1998) (providing that a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing).  

Therefore, in order to ensure full compliance with due 
process requirements, the case is again remanded for the 
following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1998).  
The RO should contact the veteran at her 
last known address of record and provide 
notice of the hearing, keeping in mind 
the 30-day advance notice requirement.  
38 C.F.R. § 19.76 (1998).  The RO should 
also inform the veteran of the procedures 
for withdrawal of Board hearing requests, 
as outlined in 38 C.F.R. § 20.703(e) 
(1998).  All communication with the 
veteran regarding the scheduling of the 
hearing should be documented in the 
claims folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or  the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



